UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54369 Resource Real Estate Opportunity REIT, Inc. (Exact name of registrant as specified in its charter) Maryland 27-0331816 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One Crescent Drive, Suite 203, Navy Yard Corporate Center, Philadelphia, PA19112 (Address of principal executive offices) (Zip code) (215) 231-7050 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No R As of November 7, 2011, there were 7,724,900 outstanding shares of common stock of Resource Real Estate OpportunityREIT,Inc. (Back to Index) (Back to Index) RESOURCE REAL ESTATE OPPORTUNITY REIT, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Consolidated Balance Sheets – September 30, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Operations − Three and Nine Months Ended September 30, 2011 and 2010 (unaudited) 4 Consolidated Statement of Changes in Stockholders’ Equity − Nine Months Ended September 30, 2011 (unaudited) 5 Consolidated Statements of Cash Flows − Nine Months Ended September 30, 2011 and 2010 (unaudited) 6 Notes to Consolidated Financial Statements – September 30, 2011 (unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 28 ITEM 4. Controls and Procedures 28 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 28 ITEM 1A. Risk Factors 28 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 ITEM 3. Defaults Upon Senior Securities 29 ITEM 4. [Removed and Reserved] 29 ITEM 5. Other Information 29 ITEM 6. Exhibits 30 SIGNATURES 31 (Back to Index) (Back to Index) Cautionary Note Regarding Forward-Looking Statements Certain statements included in this Quarterly Report on Form 10-Q are forward-looking statements.Forward-looking statements relate to expectations, beliefs, projections, future plans and strategies, anticipated events or trends and similar expressions concerning matters that are not historical facts.In some cases, you can identify forward-looking statements by terms such as “anticipate,” “believe,” “could,” “estimate,” “expects,” “intend,” “may,” “plan,” “potential,” “project,” “should,” “will” and “would” or the negative of these terms or other comparable terminology.Actual results may differ materially from those contemplated by such forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.We undertake no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances after the date of this report, except as may be required under applicable law. The following are some of the risks and uncertainties, although not all risks and uncertainties, that could cause our actual results to differ materially from those presented in our forward-looking statements. ● We have a limited operating history, and as of September 30, 2011, we owned two performing first mortgage loans, four non-performing first mortgage loans, and three multifamily properties. We have not identified any additional investments to acquire. ● We are dependent on our advisor and its affiliates to select investments and conduct our operations and our initial public offering. Our advisor has a limited operating history and no experience operating a public company. ● We pay substantial fees and expenses to our advisor, its affiliates and broker-dealers, which payments increase the risk that investors will not earn a profit on their investments. ● Our executive officers and some of our directors face conflicts of interest. ● Our charter permits us to pay distributions from any source, including from offering proceeds, borrowings, sales of assets or waivers or deferrals of fees otherwise owed to our advisor. To the extent these distributions exceed our net income or net capital gain, a greater proportion of distributions will generally represent a return of capital as opposed to current income or gain, as applicable. Our organizational documents do not limit the amount of distributions we can fund from sources other than from cash flows from operations. ● We may change our targeted investments without stockholder consent. ● Some of the other programs sponsored by our sponsor have experienced adverse business developments or conditions. (Back to Index) (Back to Index) PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RESOURCE REAL ESTATE OPPORTUNITY REIT, INC. CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, (unaudited) ASSETS Investments: Rental properties, net $ $ Loans held for investment, net Cash Prepaid expenses Contributions receivable Tenant receivables 47 14 Deposits 64 20 Deferred offering costs Identified intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Accounts payable and accrued expenses $ $ Due to related parties Tenant prepayments 18 − Security deposits 5 Subscription deposits − Total liabilities Stockholders’ equity: Preferred stock (par value $.01; 10,000,000 shares authorized; none issued and outstanding) − − Common stock (par value $.01; 1,000,000,000 shares authorized) 67 24 Convertible stock (par value $.01; 50,000 shares authorized) 1 1 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated statements. (Back to Index) 3 (Back to Index) RESOURCE REAL ESTATE OPPORTUNITY REIT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Rental income $ $
